70 So.3d 671 (2011)
Charles JOHNSON, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D11-1677.
District Court of Appeal of Florida, First District.
July 18, 2011.
Charles Johnson, pro se, Petitioner.
Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.
PER CURIAM.
Petitioner is granted a belated appeal of the December 30, 2010, judgment and sentence in Escambia County Circuit Court case number 2010-CF-002553-A. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as the notice of appeal. Fla. R.App. P. 9.141(c)(5)(D). If petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent petitioner on appeal.
PETITION GRANTED.
WOLF, THOMAS, and CLARK, JJ., concur.